DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a method in a User Equipment (UE) for wireless communication, comprising: receiving a first signaling; and transmitting a first radio signal; wherein the first signaling comprises scheduling information of the first radio signal; the first signaling comprises K first field(s) and K second field(s), the K first field(s) is(are) used for determining K first-type vector(s) respectively, the K first-type vector(s) is(are) one-to-one corresponding to K second-type vector group(s), the K second-type vector group(s) is(are) one-to-one corresponding to the K second field(s), and any one of the K second-type vector group(s) comprises a positive integer number of second-type vector(s); a correlation between any one second-type vector in each of the K second-type vector group(s) and a corresponding first-type vector is related to a corresponding second field; the first radio signal comprises a second radio signal and a third radio signal; the K first-type vector(s) is(are) used for determining a multi-antenna related transmission of the second radio signal, and the K second-type vector group(s) is(are) used for determining a multi-antenna related transmission of the third radio signal; the second radio signal and the third radio signal occupy orthogonal frequency-domain resources; and the K is a positive integer; a total number of bits comprised in the K first 

In regard amended claim 6, the prior arts of record do not teach or disclose a method in a base station for wireless communication, comprising: transmitting a first signaling; and receiving a first radio signal; wherein the first signaling comprises scheduling information of the first radio signal; the first signaling comprises K first field(s) and K second field(s), the K first field(s) is(are) used for determining K first-type vector(s) respectively, the K first-type vector(s) is(are) one-to-one corresponding to K second-type vector group(s), the K second-type vector group(s) is(are) one-to- one corresponding to the K second field(s), and any one of the K second-type vector group(s) comprises a positive integer number of second-type vector(s); a correlation between any one second- type vector in each of the K second-type vector group(s) and a corresponding first-type vector is related to a corresponding second field; the first radio signal comprises a second radio signal and a third radio signal; the K first-type vector(s) is(are) used for determining a multi-antenna related transmission of the second radio signal, and the K second-type vector group(s) is(are) used for determining a multi-antenna related transmission of the third radio signal; the second radio signal and the third radio signal occupy orthogonal frequency-domain resources; and the K is a positive integer; a total number of bits comprised in the K first field(s) and the K second field(s) is unrelated to a size of frequency-domain resources occupied by the first radio signal.

In regard amended claim 11, the prior arts of record do not teach or disclose a UE for wireless communication, comprising: a first receiver, to receive a first signaling; and a first 

In regard amended claim 16, the prior arts of record do not teach or disclose a base station for wireless communication, comprising: a second transmitter, to transmit a first signaling; and a second receiver, to receive a first radio signal; wherein the first signaling comprises scheduling information of the first radio signal; the first signaling comprises K first field(s) and K second field(s), the K first field(s) is(are) used for determining K first-type vector(s) respectively, the K first-type vector(s) is(are) one-to-one corresponding to K second-type vector group(s), the K second-type vector group(s) is(are) one-to-one corresponding to the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 09/07/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476